IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39862

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 781
                                                 )
       Plaintiff-Respondent,                     )      Filed: December 31, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BRIAN HOWARD GREENWELL,                          )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and concurrent unified sentences of twelve years, with a
       minimum period of confinement of three years, for two counts of sexual abuse of
       a minor child under the age of sixteen years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Brian Howard Greenwell pled guilty to two counts of sexual abuse of a minor child under
the age of sixteen years. Idaho Code § 18-1506. The district court sentenced Greenwell to
concurrent unified terms of twelve years, with minimum periods of confinement of three years.
Greenwell appeals asserting that the district court abused its discretion by imposing excessive
sentences.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Greenwell’s judgment of conviction and sentences are affirmed.




                                                   2